Citation Nr: 0400738	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from January 1955 to January 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's petition to reopen his 
previously denied claim for service connection for a right 
knee disability.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) ("Quartuccio").

Quartuccio, like the case at hand, concerned a petition to 
reopen a claim.  In Quartuccio, the RO sent two documents to 
the appellant noting which evidence would be useful to 
support his petition to reopen.  Id. at 186.  The first, a 
letter, described evidence potentially helpful to the 
appellant but did not mention who was responsible for 
obtaining such evidence.  Id.  The second, a statement of the 
case (SOC), defined "new and material evidence" but did not 
notify the appellant of information and evidence not 
previously provided to VA necessary to substantiate the 
claim.  Id.  The Court found these documents did not fulfill 
VA's notification duties under the VCAA, which applies to 
attempts to reopen claims as well as original claims for 
benefits.  Id. at 186.

Here, the RO similarly did not fulfill its duty to notify the 
veteran under the VCAA, which was in effect at the time his 
petition to reopen was filed in August 2001.  Neither the 
February 2002 rating decision he appealed nor the May 2002 
SOC mentioned the VCAA.  Moreover, the RO's October 2001 
letter and May 2002 SOC, like the letter and SOC found 
deficient in Quartuccio, informed the veteran of the standard 
to be applied in determining whether the evidence he 
submitted was new and material, but made no mention of the 
VCAA, the information and evidence not previously provided to 
VA necessary to substantiate the claim, or the RO's and the 
veteran's respective responsibilities in obtaining such 
information and evidence.

In addition, the VCAA and implementing regulations revised 
the definition of what constitutes new and material evidence, 
and this new definition applies to petitions to reopen that 
were received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, at 45,620, Dates (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)) ("The amendment to 38 C.F.R. [§ ] 
3.156(a) . . . appl[ies] to any claim to reopen a finally 
decided claim received on or after August 29, 2001") 
(emphasis added).   In this case, the veteran's claim is 
dated August 28, 2001, but it was received by the RO on 
August 31, 2001, as reflected by the date stamped on the back 
of the petition and the February 2002 rating decision.  
According to the old definition, which was used by the RO in 
its October 2001 letter, new and material evidence was 
evidence not previously submitted to agency decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Under the new definition, new evidence is existing evidence 
not previously submitted, and material evidence is evidence 
that, by itself or with other evidence previously on file, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R § 3.156(a) (2003).  
It is the latter definition, which was quoted in the May 2002 
SOC, that applies to the petition to reopen in the instant 
case, which was received on August 31, 2001.

The RO's October 2001 letter also told the veteran that any 
new and material evidence should "be submitted as soon as 
possible, preferably within 60 days.  In any case, it must be 
received in the [VA] within one year from the date of this 
letter; otherwise, benefits, if entitlement is established, 
may not be paid prior to the date of its receipt."

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the RO's October 2001 letter essentially 
indicated that it was preferable the veteran responded within 
60 days, but the RO also indicated he actually had a full 
year to respond.  The RO should ensure that its 
communications with the veteran are consistent with the 
Veterans Benefits Act of 2003.

Therefore, this appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  In particular, the RO 
should inform the veteran of the VCAA, 
its meaning, and the respective 
responsibilities of the RO and the 
veteran under the VCAA and its 
implementing regulations, in accordance 
with Quartuccio and any other applicable 
legal precedent.  Such communications 
should be consistent with the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  
___).

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment, evaluation or hospitalization 
for any right knee disability since July 
2000, including, but not limited to, the 
Binghamton General Hospital and 
Orthopedic Associates of Binghamton.  Ask 
him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

Also ask any treating source to provide a 
medical opinion or diagnosis concerning 
the etiology of any right knee 
disability-particularly insofar as 
whether any disability is related to the 
veteran's service in the military.  

3.  Also request any records of the 
veteran's treatment at VA facilities 
since October 2001, including, but not 
limited to, the Binghamton VA Clinic, and 
any such records should be associated 
with the claims file.

4.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran and his 
representative a supplemental SOC (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


